Citation Nr: 0103603	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).

3.  Entitlement to VA DIC under the provisions of 38 U.S.C.A. 
§ 1318 had the veteran brought a claim more than 10 years 
prior to death.

4.  Entitlement to an accrued benefit.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had recognized 
service from December 1941 to April 1942, and from March 1945 
to June 1946.  The service department further verified that 
the veteran was a prisoner of war (POW) from April 1942 to 
September 1942.

Initially, the Board of Veterans' Appeals (Board) notes that 
since it has determined that further medical development in 
this matter is warranted as to the claim for service 
connection for cause of the veteran's death, and this 
evidence may impact the remaining issues regarding 
entitlement to benefits under 38 U.S.C.A. § 1318 and/or 
accrued benefits, the Board's decision with respect to these 
remaining issues will be deferred pending the outcome of the 
action requested below.


REMAND

At the outset, the Board observes that at the time of the 
veteran's death in May 1998, the veteran was service 
connected for arteriosclerotic heart disease with right 
atrial enlargement and atheromatous aorta, rated as 30 
percent disabling, irritable bowel syndrome with moderate 
malnutrition, rated as 10 percent disabling, and malaria, 
rated as noncompensable.  The death certificate reflects that 
the immediate cause of the veteran's death was respiratory 
failure, the antecedent cause was emphysema, the underlying 
cause was chronic bronchial asthma, and that another 
significant condition contributing to death was metastatic 
cancer of the prostate.  In the face of a lack of evidence 
linking any of the causes of death and service or service-
connected disability, the regional office (RO) denied the 
claim for service connection for cause of death in a March 
1999 rating decision.  However, while the Board agrees that 
there is no competent medical evidence linking any of the 
causes of death to service or service-connected disability, 
based on the fact that the veteran was service connected at 
the of time of death for arteriosclerotic heart disease with 
right atrial enlargement and atheromatous aorta, the fact 
that he was a POW, and as a result of newly enacted 
legislation set forth at length below, the Board finds that 
it is required to remand this matter for a medical opinion as 
to the medical probability that the veteran's service-
connected cardiovascular disability contributed to the cause 
of the veteran's death.

Moreover, the Board notes that the need for such an opinion 
is made all the more necessary by what the Board finds to be 
several prior impressions or diagnoses that seem to integrate 
cardiovascular and pulmonary disability, such that a medical 
opinion is required to decide the case by clarifying whether 
the veteran's service-connected disability played a role in 
causing death.  More specifically, private chest X-rays from 
November 1990 were interpreted to reveal minimal pulmonary 
tuberculosis, chronic bronchitis, pulmonary emphysema, and 
atheromatous aorta, and additional chest X-rays from the 
following month were found to demonstrate chronic bronchitis, 
pulmonary emphysema, and atheromatous aorta.  In addition, VA 
chest X-ays from May 1995 were interpreted to reveal mild 
chronic perihilar bronchitic changes with moderate pulmonary 
emphysema and artherosclerosis.  Consequently, the Board 
finds that in reaching any opinion requested herein, the 
examiner should comment on the significance, if any, of any 
such findings on his or her opinions.  For example, whether a 
history of such contemporaneous findings would permit the 
conclusion that emphysema or chronic bronchial asthma was a 
contributory cause of the veteran's death but that 
arteriosclerotic heart disease with right atrial enlargement 
and atheromatous aorta was not.

The recently enacted Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereafter VCAA), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should arrange to have an 
appropriate examiner review the claims 
file and render an opinion as to the 
relationship, if any, between the 
veteran's cause of death and his service-
connected arteriosclerotic heart disease 
with right atrial enlargement and 
atheromatous aorta.  The claims file and 
a separate copy of this remand must be 
made available to an reviewed by the 
examiner before he or she reaches any 
opinion as to any of the issues presented 
for consideration.  In addition, the 
examiner is requested to specifically 
respond to the following:

(a) What is the degree of medical 
probability, if any, that any service-
connected cardiovascular disorder caused 
the veteran's death?

(b) What is the degree of medical 
probability, if any, that any service-
connected disability caused or 
contributed to the veteran's death?

(c) What is the degree of medical 
probability, if any, that any service-
connected disability contributed 
substantially or materially to cause the 
veteran's death; that it combined to do 
so; and/or that it aided or lent 
assistance to the production of death.

(d) What is the degree of medical 
probability, if any, that service-
connected disability was minor and static 
in nature or not materially affecting a 
vital organ, such that it generally would 
not be held to have contributed to the 
veteran's death.

(e) What is the degree of medical 
probability, if any, that any service-
connected cardiovascular disorder 
resulted in debilitating effects and 
general impairment to the extent that it 
rendered the veteran materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death.

(f) What is the degree of medical 
probability, if any, that service-
connected disability was by its nature so 
overwhelming that eventual death could 
have been expected, irrespective of 
coexisting conditions, and thus may have 
had a material influence in accelerating 
death?

In responding to the above questions, the 
examiner is further requested to address 
the significance, if any, the results of 
November and December 1990 private chest 
X-rays and May 1995 VA chest X-rays had 
with respect to any opinion provided 
pursuant to this remand.

If the examiner cannot provide any or all 
of the requested opinions without resort 
to speculation, he or she should so 
indicate.  The examiner should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.

3.  Thereafter, the RO should review the 
claims file to ensure that the requested 
opinions are in compliance with this 
remand and if they are not, the RO should 
implement corrective measures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
cause of death, entitlement to VA DIC 
under the provisions of 38 U.S.C.A. 
§ 1318, entitlement to VA DIC under the 
provisions of 38 U.S.C.A. § 1318 had the 
veteran brought a claim more than 10 
years prior to his death, and entitlement 
to accrued benefits.

5.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, she should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



